Order, Family Court, Bronx County (Carol Ann Stokinger, J.), entered on or about May 27, 2003, which, to the extent appealed from, in child protective proceedings pursuant to article 10 of the Family Court Act, found that respondent Ledell M. had neglected the subject child, unanimously affirmed, without costs. Appeal from order, same court and Judge, entered on or about June 25, 2002, which denied respondent Ledell M.’s application pursuant to Family Court Act § 1028 for the return of the child, unanimously dismissed as moot, without costs.
The finding of neglect against respondent stepfather was amply supported by the hearing evidence, which disclosed that he suffered from untreated mental illness which caused his judgment to be seriously impaired by delusions and paranoia, and that his guardianship and supervision of the subject child was consequently deficient, leaving the child’s basic and indeed acute needs, most notably in the areas of mental health and education, unmet (see Family Ct Act § 1012 [f]). Concur—Saxe, J.E, Ellerin, Sweeny and Catterson, JJ.